American Financial Group, Inc.

Deferred Compensation Plan

(As amended and restated effective December 1, 2008)



 

 1. Establishment and Purpose

    Effective November 1, 1999, American Financial Group, Inc. ("AFG" or the
    "Company") adopted this Deferred Compensation Plan (the "Plan") to enable
    eligible Employees of the Company and its subsidiaries to defer payment of a
    portion of their compensation. This Plan has subsequently been amended and
    restated. This Plan was amended and restated for deferrals made on or after
    January 1, 2005 to provide good faith compliance with the provisions of
    Section 409A of the Internal Revenue Code of 1986, as amended (the "Code").
    This Plan was also amended and restated effective as of November 1, 2007.
    This Plan is amended and restated as set forth herein effective as of
    December 1, 2008, unless otherwise provided herein, to comply with the
    provisions of Section 409A of Code and the final regulations thereunder.

    Plan Objectives

    The purpose of the Plan is to assist eligible Employees to:

    Accumulate income for retirement; and
    
    Provide opportunity for financial growth.

    Definitions

    When used in this Plan, the following words and phrases shall have the
    following meanings:

    "Account" means the record maintained for each Participant to which all
    deferrals, earnings (or losses) and distributions are credited and debited
    for each Plan Year.
    
    "Administrator" means the person or persons appointed by the Board of
    Directors of the Company who is responsible for those functions assigned to
    the Administrator under the terms of the Plan.
    
    "Base Salary" means annual base pay, excluding any bonuses and other
    extraordinary payments, payable by the Company to a Participant.
    
    "Bonus" means any direct lump-sum payment paid for services rendered in
    addition to the Participant's Base Salary.
    
    "Code" means the Internal Revenue Code of 1986, as amended.
    
    "Common Stock" means the Company's common stock.
    
    "Company" means American Financial Group, Inc. and (unless the context
    indicates otherwise) its subsidiaries and affiliates.
    
    "Compensation" means Base Salary and Bonus.
    
    "Disabled" or "Disability" means the Participant is (i) unable to engage in
    any substantial gainful activity by reason of any medically determinable
    physical or mental impairment which can be expected to result in death or
    can be expected to last for a continuous period of not less than 12 months,
    or (ii) by reason of any medically determinable physical or mental
    impairment which can be expected to result in death or can be expected to
    last for a continuous period of not less than 12 months, receiving income
    replacement benefits for a period of not less than 3 months under an
    accident and health plan covering employees of the Company.
    
    "Election Form" means a Participant's agreement, on a form provided by the
    Administrator or in such other manner acceptable to the Administrator, to
    defer the Participant's Base Salary and/or Bonus.
    
    "Employee" means an employee of the Company.
    
    "Participant" means an officer or other highly compensated Employee who
    participates in the Plan for a designated Plan Year in accordance with the
    terms of the Plan, and who has an Account in the Plan.
    
    "Plan" means this American Financial Group, Inc. Deferred Compensation Plan,
    as amended and restated from time to time.
    
    "Plan Year" means the calendar year, January 1 through December 31. The
    initial Plan Year commenced on January 1, 2000.
    
    "Retirement" means Separation from Service on or after attaining age 60.
    
    "Separation from Service" means the termination of employment with the
    Company. Whether a termination of employment has occurred shall be
    determined based on whether the facts and circumstances indicate that the
    Company and the Participant reasonably anticipate that no further services
    would be performed after a certain date or that the level of bona fide
    services would permanently decrease to no more than 20 percent of the
    average level of bona fide services performed over the immediately preceding
    36-month period (or the full period of employment if the Participant has
    been employed by the Company less than 36 months). A Participant is not
    treated as having terminated employment while the Participant is on military
    leave, sick leave or other bona fide leave of absence if the period of such
    leave does not exceed six months, or if longer, so long as the individual
    retains a right to reemployment under an applicable statutes or by contract.
    The determination of whether a Separation of Service has occurred shall be
    based on applicable regulations and other applicable legal authority under
    Section 409A of the Code.
    
    "Specified Employee" means a Participant who, as of the date of his
    Separation from Service, is a key employee in that the Participant meets the
    requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied
    in accordance with the regulations thereunder and disregarding Section
    416(i)(5) of the Code). The determination of whether an individual is such a
    key employee shall be made as of each December 31st and that determination
    shall be controlling for the twelve-month period commencing on the
    immediately following April 1st. The determination of Specified Employees
    shall be based on applicable regulations and other applicable legal
    authority under Section 409A of the Code.

 2. Eligibility

    Officers and other highly compensated Employees of the Company and its
    subsidiaries will be eligible to become Participants in the Plan either
    through annual invitation by the Administrator or through an employment
    agreement approved by the Chief Executive Officer.

    Participation

    A Participant who is eligible as provided in Section 4 may elect to defer
    Compensation by delivering to the Administrator at the time and in the
    manner specified each year by the Administrator prior to the beginning of
    each Plan Year, a properly completed Election Form that conforms to the
    terms and conditions of the Plan. An Election Form that is timely delivered
    to the Administrator shall be effective for the Plan Year following the year
    in which the Election Form is delivered to the Administrator. In the case of
    the first year in which a Participant becomes eligible to participate in the
    Plan, the Participant may make an initial deferral election within 30 days
    after the date the Participant becomes eligible to participate with respect
    to Compensation paid for services to be performed after the election.

    Notwithstanding the above, an individual's Election Form relating to a Bonus
    that is "performance-based compensation" within the meaning of Section 409A
    of the Code and the regulations thereunder must be made no later than 6
    months before the end of the performance period, provided the Participant
    performs services continuously from the later of the beginning of the
    performance period or the date the performance criteria are established
    through the date an election is made under this Section 5(b), and provided
    further that in no event may an election to defer from a Bonus that is
    performance-based compensation be made after such Bonus has become readily
    ascertainable.

Deferred Compensation Account

For each Plan Year, a deferred compensation Account will be established for each
Participant.

All Compensation deferred by the Participant, all earnings (or losses)
determined under Section 8 and all distributions from the Account to the
Participant or the Participant's beneficiaries or estate shall be reflected in
the Account.

The Administrator shall maintain all Accounts.

Deferral Sources

At the time of enrollment, a Participant must elect through an Election Form to
defer a stated percentage of his or her Compensation for services rendered in
the next Plan Year. For purposes of this Section 7, Base Salary payable after
December 31st solely for services performed during the final payroll period
containing such December 31st, shall be treated as Compensation for services
performed in the subsequent taxable year in which the payment is made.

Any Base Salary deferral must be at least 5% and no more than 80% of Base
Salary. Any Bonus deferral must be at least 10% and no more than 80% of each
Bonus. No deferral election shall reduce a Participant's paid Compensation below
the amount necessary to satisfy applicable employment taxes (e.g.,
FICA/Medicare) on amounts deferred, benefit plan withholding requirements or
income tax withholding for Compensation that cannot be deferred.

Compensation deferred under this Plan shall be credited to the Participant's
Account on the date such amounts would have otherwise been paid.

Except as provided in Section 11(c), the deferral sources and amounts elected
for a given Plan Year are irrevocable.

Crediting of Earnings

There shall be credited to the Account of each Participant an additional amount
of earnings (or losses) determined under this Section 8.

At the time a Participant elects to defer Compensation, each Participant also
shall elect (in whole percentages) to have earnings (or losses) credited to his
or her Account under one (or a combination) of the investment elections provided
herein. Prior to January 1, 2007, the investment elections were an Interest
Election and a Common Stock Election.

Effective as of January 1, 2007, there shall be an Interest Election, a Common
Stock Election and a Mutual Fund Election. The Plan Administrator may change any
of the investment elections that are offered under the Plan from time to time in
its discretion.

A Participant who makes the Mutual Fund Election may allocate his or her Account
among any combination of the Mutual Funds that are selected and made available
by the Plan Administrator from time to time as identified in the attached
Schedule A.

To the extent a Participant selects the Interest Election, his or her Account
will be adjusted to earn interest during any Plan Year of the deferral term at a
rate determined by the Board of Directors of the Company not later than the
prior November 15. The interest rate selected will be based on the general level
of interest rates as well as interest rates the Company is paying on its debt
obligations. In the exercise of its discretion, the Board of Directors of the
Company may raise (but not lower) such selected interest rate for any Plan Year,
based upon significant movements in the general level of interest rates.

To the extent a Participant selects to invest in the Common Stock Election, his
or her Account will change in value based on the price of AFG Common Stock,
beginning on the date of the investment in such Common Stock in accordance with
the terms of the Plan. The Account will be adjusted to reflect stock splits,
distributions and dividends affecting the Common Stock.

Prior to January 1, 2008, Participants electing to invest in the Common Stock
Election will also receive a matching contribution from the Company equal to
7-1/2% of their deferral (the "Common Stock Match"). The Common Stock Match will
be credited to a Participant's Account at the same time as the Participant
deferrals. Effective as of January 1, 2008, Participants electing to invest in
the Common Stock Election will not receive any additional contributions as the
Common Stock Match.

Prior to January 1, 2007, except as provided in Section 8(d), an investment
election shall be effective for the entire deferral term to which it relates and
may not be modified or terminated by the Participant; provided, however, the
Administrator may provide certain limited time periods to permit a Participant
to make a transfer, reallocation or reinvestment subject to the procedures
adopted by the Administrator.

For each Plan Year prior to January 1, 2007, the Participant's Account shall be
increased or decreased as if it had earned the rate of return corresponding to
the amount determined under this Section. Such increase or decrease shall be
based on the varying balances in each of the investment elections comprising the
Participant's Account throughout the Plan Year and shall be credited daily.

Effective as of January 1, 2008, an investment election may be changed by a
Participant in the time and manner determined by the Plan Administrator.

Payment

The time of payment will be determined as follows:

A Participant who has a Separation from Service (other than Retirement), dies,
or becomes Disabled shall have his or her Account paid in a single lump sum in
cash as soon as administratively reasonable after such Separation from Service
(other than Retirement), death, or Disability, but in no event later than 90
days after such Separation from Service (other than Retirement), death, or
Disability, provided the Participant does not have a right to designate the
taxable year of payment. If the Participant is a Specified Employee, then, to
the extent required by Section 409A of the Code and the regulations thereunder,
payments upon the Participant's Separation from Service shall not be made (or
commence) before the date that is 6 months after the date of the Participant's
Separation from Service, or if earlier, the date of the Participant's death.

A Participant may designate a specified payment year as the time of payment at
the time the Participant elects to defer Compensation. If a Participant elects a
specified payment year, and the specified payment year occurs prior to the
Participant's Separation from Service (other than Retirement), death or
disability, the payment will begin in January of the specified payment year.

If the Participant elects a specified payment year, and the Participant has a
Separation from Service that is a Retirement, the payment will begin in January
of the year of the specified payment year.

For deferrals prior to January 1, 2005, notwithstanding a Participant's election
to defer until a specified payment year, in the event of a Participant's
Separation from Service, death, or Disability, the Company shall distribute the
Participant's Account to the Participant at any time prior to the expiration of
the fixed number of years originally selected by such Participant

Payments from the Plan shall be made in the form of cash, except in the case
where a Participant's Account is being credited based on the Common Stock
Election, in which case such Participant shall receive benefit payments in the
form of whole shares of AFG Common Stock, or at the Company's election, in cash.
Any fractional shares shall be paid in cash. Any required tax withholding will
be deducted from the Participant's Account as determined by the Administrator.

At the time of enrollment for a given Plan Year, a Participant shall elect the
method of payment desired. A Participant may choose either a lump sum or
installment payment method for a given Plan Year. For deferral elections made
after December 31, 2004, installment payments will be limited to a payout over a
two-year period, and such installment payments will be treated as single payment
for purposes of Section 409A of the Code and the regulations thereunder.

For deferrals made after December 31, 2004, subsequent elections to change the
time and form of payment must meet the following requirements:

An election shall not be effective until 12 months after the date the election
is made.

For a payment election other than a payment on account of Disability, death, or
the occurrence of an unforeseeable emergency, as defined in Section 11(b),
payment must be deferred for a period of not less than 5 years from the date
such payment would otherwise have been paid (or in the case of installment
payments, 5 years from the date the first amount was scheduled to be paid).

For a payment election related to a payment at a specified time or pursuant to a
fixed schedule, such election must be made not less than 12 months before the
date the payment is scheduled to be paid (or in the case of installment
payments, 12 months before the first amount was scheduled to be paid).

No acceleration of any distribution shall be permitted except for any
acceleration permitted by Treasury regulations, including, but not limited to,
the following: to the extent necessary to fulfill a domestic relations order (as
defined in Section 414(p)(1)(B) of the Code), to the extent necessary to comply
with ethics laws or conflicts of interest laws, or to pay the FICA tax imposed
under Section 3121(v)(2) of the Code on Compensation deferred under the Plan.

Notwithstanding the above, for deferrals made after December 31, 2004, a
Participant shall be permitted to make a subsequent election to change the time
and form of payment during 2007, provided such election is made on or before
December 31, 2007, and provided further that such election may apply only to
amounts that would not otherwise be payable in 2007 and may not cause an amount
to be paid in 2007 that would not otherwise be payable in 2007. In addition, for
deferrals made after December 31, 2004, a Participant shall be permitted to make
a subsequent election to change the time and form of payment during 2008,
provided such election is made on or before December 31, 2008, and provided
further that such election may apply only to amounts that would not otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would not
otherwise be payable in 2008.

For deferrals made prior to January 1, 2005, all elections regarding the time
and form of payment may only be changed upon notice at least 6 months prior to
the date the first scheduled payment will be made. While the installment period
originally elected is irrevocable, Participants selecting installment payments
may change their distribution election to a lump sum upon 6 months' prior notice
to the Company.

Elections regarding the installment method must be made at the time the Election
Form is submitted. If installment payments are in effect, the Participant's
Account shall continue to be credited with earnings (or losses) hereunder until
payment of the final installment.

Applicable federal, state, local and foreign taxes will be deducted from the
gross amount of the payment, whether in cash or in shares of AFG Common Stock,
as determined by the Administrator.

Account Statement

An Account Statement will be sent to each Participant quarterly until the
Participant's Account has been completely distributed.

Hardship Distributions; Cancellations of Deferrals

Distribution of payments from a Participant's Account for deferrals prior to
January 1, 2005 prior to the payment date described in Section 9 shall be made
only if the Administrator, after consideration of an application by such
Participant, determines that the Participant has sustained financial hardship
caused by events beyond the Participant's control. In such event, and
notwithstanding anything to the contrary herein, the Administrator may, at its
sole discretion, direct that all or a portion of the Account be paid to the
Participant in such manner, and at such times as determined by the
Administrator.

Distribution of payments from a Participant's Account for deferrals after
December 31, 2004 prior to the payment date described in Section 9 shall be made
only if the Administrator, after consideration of an application by such
Participant, determines that the Participant has the occurrence of an
"unforeseeable emergency." An "unforeseeable emergency" means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant's spouse, the Participant's beneficiary, or the
Participant's dependent (within the meaning of Section 152 of the Code, without
regard to Section 152(b)(1), (b)(2), and (d)(1)(B) of the Code), loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. In such event, and notwithstanding anything to the contrary
herein, the Administrator may, at its sole discretion, direct that all or a
portion of the Account be paid to the Participant in such manner, and at such
times as determined by the Administrator, provided that such a distribution
shall be limited to the amount reasonably necessary to satisfy the need (which
may include amounts necessary to pay any federal, state, local, or foreign
income taxes or penalties reasonably anticipated to result from the
distribution), after taking into account the extent to which such emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant's assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan.

The Administrator may cancel a Participant's deferrals for the remainder of the
Plan Year upon the occurrence of an unforeseeable emergency, as defined in
Section 11(b), or a hardship distribution pursuant to Section 1.401(k)-1(d)(3)
of the Treasury Regulations.

Beneficiary Designation

A Participant shall have the right to designate one or more beneficiaries and to
change any beneficiary previously designated.

A Participant shall submit his or her beneficiary designation in writing using
the beneficiary designation portion of the Election Form. The Participant shall
deliver the completed form to the Administrator. The most recently dated and
filed beneficiary designation shall cancel all prior designations.

In the event of the Participant's death before or after the commencement of
payments from the Account, the amount otherwise payable to the Participant shall
be paid to the designated beneficiaries, and if there are no beneficiaries, to
the estate of the Participant, according to the provisions of Section 9.

GAFRI Deferred Compensation Plan Merger

Effective as of November 1, 2007, the Great American Financial Resources, Inc.
Deferred Compensation Plan (the "GAFRI Plan") was merged into this Plan.
Employees of Great American Financial Resources, Inc. ("GAFRI") and terminated
employees with deferred benefits who were participants in the GAFRI Plan as of
October 31, 2007 became Participants in this Plan as of November 1, 2007 (a
"GAFRI Participant").

All Election Forms completed by the GAFRI participants under the terms of the
GAFRI Plan will be honored until December 31, 2007. To the extent a GAFRI
Participant elected to receive installment payments over a period greater than
two years, that election will be honored. Any changes to such election will be
subject to the two-year limitation provided in Section 10. The Plan will also
honor all valid beneficiary designation forms submitted to the GAFRI Plan.

All amounts merged that were deferred prior to January 1, 2005 will be paid in
accordance with the following provision. Payment will begin on the first payroll
date of the month which first follows a 30-day processing period beginning on
the payment date described in Section 9(a). All other payments will be made in
accordance with Section 9.

General Provisions

Participant's Rights Unsecured.

The right of any Participant to receive payments under the provisions of this
Plan shall be an unsecured claim against the general assets of the Company. It
is not required or intended that the amounts credited to the Participant's
Account be segregated on the books of the Company or be held by the Company in
trust for a Participant and a Participant shall not have any claim to or against
a specific asset or assets of the Company. All credits to an Account are for
bookkeeping purposes only.



Non-assignability.

The right to receive payments shall not be transferable or assignable by a
Participant. Any attempted assignment or alienation of payments shall be void
and of no force or effect.



Administration.

The Administrator shall have the authority to adopt rules, regulations and
procedures for carrying out this Plan, and shall interpret, construe and
implement the provisions of the Plan according to the laws of the Code and to
the extent not preempted by federal law, according to the laws of the State of
Ohio.



Amendment and Termination.

This Plan may at any time or from time to time be amended or terminated. No
amendment, modification or termination shall adversely affect the Participant's
rights under this Plan.



Construction.

The singular shall also include the plural where appropriate.



Employment Rights.

This Plan does not constitute a contract of employment and participation in the
Plan will not give any Participant the right to be retained in the employ of the
Company.



No Bonus Rights.

This Plan does not confer the right for a Participant to receive a Bonus.



Compliance with Section 409A of the Code

. This Plan is intended to be interpreted in a manner that is based on the
applicable regulations and other applicable legal authority under Section 409A
of the Code. The Company does not guarantee any particular tax consequences
under this Plan and the Participant (or beneficiary) shall be responsible for
all taxes with respect to his or her benefit hereunder.



Signed as of this 7th day of November, 2008.

   

American Financial Group, Inc.

     

By:

  /s/Karl J. Grafe                        

        Karl J. Grafe

 

        Vice President



 

 

 

Schedule A



Mutual Fund Investment Election



as of



December 1, 2008



 

 

 

▪ AFG Fixed Interest Fund

▪

Fidelity Capital & Income Fund



▪

Fidelity Inflation-Protected Bond Fund



▪

Fidelity Balanced Fund



▪

Spartan® Total Market Index Fund - Investor Class



▪

Fidelity Leveraged Company Stock Fund



▪

DFA U.S. Small Cap Portfolio



▪

Fidelity International Discovery Fund



▪

Fidelity Emerging Markets Fund



▪

AFG Common Stock Fund

